Citation Nr: 0010778	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  96-07 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for service-connected 
chronic lumbo-thoracic fasciitis, currently evaluated 40 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1975 to January 
1982.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1995 RO decision which, in pertinent part, 
denied an increase in a 20 percent rating for service-
connected chronic lumbo-thoracic fasciitis; the veteran 
appealed for an increased rating.  A personal hearing was 
held before an RO hearing officer in June 1996.  In a 
December 1997 hearing officer's decision, an increased 40 
percent rating was granted for the service-connected back 
disability.  A personal hearing was held before an RO hearing 
officer in May 1998.

In an August 1999 decision, the RO determined that new and 
material evidence had not been presented to reopen a claim 
for direct service connection for a neurogenic bladder.  The 
veteran has not appealed this decision, and thus the issue is 
not in appellate status and will not be addressed by the 
Board.  38 U.S.C.A. § 7105 (West 1991).  However, the Board 
construes a July 1999 statement by the veteran as a claim for 
service connection for a neurogenic bladder secondary to 
service-connected chronic lumbo-thoracic fasciitis.  This 
secondary service connection issue has not yet been 
adjudicated by the RO, and is referred to the RO for 
appropriate action.


REMAND

For many years the RO described the veteran's service-
connected back disability as chronic lumbo-thoracic 
fasciitis.  But in a December 1997 supplemental statement of 
the case (SSOC), the RO characterized the disability as 
chronic lumbo-thoracic fasciitis with degenerative disc 
disease and degenerative arthritis.  See first full paragraph 
of page 2 of this SSOC.  A May 1999 RO decision and SSOC list 
the service-connected back condition as chronic lumbo-
thoracic fasciitis and indicate that such condition was being 
rating by analogy (38 C.F.R. §§ 4.20, 4.27) to intervertebral 
disc syndrome.  It is the judgment of the Board that the RO 
should clarify the exact nature of the back condition which 
is service connected.  

VA orthopedic and neurological examinations are also in order 
to determine the nature, etiology, and severity of all back 
disorders.  The medical evidence appears contradictory on the 
issue of whether the service-connected back disability is 
manifested by neuropathy.  A December 1994 private report of 
an electromyography performed at Latrobe Area Hospital 
indicates a diagnostic impression of electrodiagnostic 
evidence of a left L5 radiculopathy with both chronic and 
ongoing denervation.  A VA examination was performed in 
August 1996, and an addendum was completed in September 1997.  
In the September 1997 addendum, the examiner stated that 
there was no evidence that the veteran had lumbar 
radiculopathy or any neurological deficit.  VA examiners 
should be asked to opine as to whether the veteran's service-
connected back disability is manifested by neuropathy.  Any 
recent treatment records should also be obtained.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992); Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

In an unrelated matter, the Board notes that in a May 1999 
decision, the RO established service connection for 
cellulitis, with a 10 percent rating.  The Board construes a 
July 1999 statement by the veteran as a notice of 
disagreement with the rating assigned for this disability.  
The RO should issue a statement of the case on this issue, 
and provide the veteran and his representative with an 
opportunity to thereafter perfect an appeal of this issue by 
submission of a timely substantive appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 
Vet. App. 238 (1999). 

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
sources of VA and non-VA treatment, from 
1998 to the present, for any back 
disorder.  The RO should obtain copies of 
the related medical records, which are 
not already on file, following the 
procedures of 38 C.F.R. § 3.159.

2.  After the above records have been 
obtained and associated with the claims 
folder, the RO should have the veteran 
undergo VA orthopedic and neurological 
examinations to determine the nature, 
etiology, and severity of all back 
disorders.  The claims folder must be 
made available to and reviewed by the 
doctors in conjunction with the 
examinations, and the examination reports 
should indicate that such has been done.  

The doctors should clearly identify each 
current sign and symptom (limitation of 
motion in degrees, any muscle spasm, 
pain, neuropathy, etc.) attributable to 
chronic lumbo-thoracic fasciitis, and the 
doctors should separately indicate the 
manifestations of other back disorders 
such as degenerative disc disease and 
degenerative arthritis. 

3.  The RO should then review the claim 
for an increase in a 40 percent rating 
for the service-connected back 
disability.  The RO should clearly 
indicate which back disorders are 
service-connected and which are not.  If 
the claim is denied, the veteran and his 
representative should be issued an SSOC, 
and given an opportunity to respond, 
before the case is returned to the Board.

4.  The RO should issue the veteran and 
his representative a statement of the 
case on the issue of entitlement to an 
initial rating higher than 10 percent for 
service-connected cellulitis.  The 
veteran should be given the opportunity 
to thereafter perfect an appeal of this 
issue by filing a timely substantive 
appeal.  This issue should be certified 
for appellate review only if the veteran 
perfects an appeal of such issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 5 -


